 Case: 1:19-cv-02952 Document #: 158 Filed: 06/19/20 Page 1 of 13 PageID #:9186




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

  ART AKIANE LLC,                      )
                                       )
      Plaintiff,                       )
                                       )              Case No. 19-cv-02952
 v.                                    )
                                       )              Judge Edmond E. Chang
 ART & SOULWORKS LLC, CAROL            )
 CORNELIUSON, CARPENTREE, LLC, and )                  Magistrate Judge Jeffrey Cole
 VIRGINIA HOBSON,                      )
                                       )
      Defendants.                      )
                                       )
 ART & SOULWORKS LLC, and              )
 CAROLYNE CORNELIUSON,                 )
                                       )
      Defendants - Counter-Plaintiffs, )
                                       )
 v.                                    )
                                       )
 ART AKIANE LLC,                       )
                                       )
      Plaintiff - Counter-Defendant,   )
                                       )
 and                                   )
                                       )
 AKIANE ART GALLERY, LLC, and          )
 AKIANE KRAMARIK,                      )
                                       )
      Counter-Defendants.              )

         ART & SOULWORKS LLC AND CAROL CORNELIUSON’S
  CONSOLIDATED RESPONSE TO ART AKIANE LLC’S MOTIONS TO COMPEL

       Art & Soulworks, LLC (“ASW”) and Carolyne Corneliuson (“Corneliuson”) submit this

consolidated response to Art Akiane LLC’s (“Art Akiane”) four Motions to Compel, and state as

follows:
 Case: 1:19-cv-02952 Document #: 158 Filed: 06/19/20 Page 2 of 13 PageID #:9187




                                        INTRODUCTION

       This lawsuit stems from Plaintiff’s abrupt termination, without notice, of a more than ten-

year relationship between Art Akiane, artist Akiane Kramarik and the Akiane Gallery on the one

hand, and ASW and Carol Corneliuson, the sole proprietor of ASW on the other, related to the

manufacture, distribution and promotion of products related to art work created by Akiane. Unlike

a typical license agreement where the rights of the licensor (ASW) terminates upon termination

of the license agreement, the parties entered into numerous oral agreements over the years where

Corneliuson and ASW purchased outright significant numbers of Akiane’s artwork, thus giving

rise to additional rights, including of first sale and to display that are separate from the licensing

relationship. In addition to the multiple claims by Plaintiff for copyright infringement, violation

of rights of publicity, trademark infringement, among others, ASW has brought counterclaims for

breach of contract, tortious interference and breach of the duty of good faith and fair dealing,

among others, against Art Akiane, Akiane Kramarik, and the Akiane Gallery.

       As set forth in detail in ASW’s Memorandum in support of its Motion to Compel (Dkt.

148), for the past several months, Art Akiane has relentlessly charged ASW, Corneliuson and

other co-defendants with substantial discovery deficiencies. To that end, Art Akiane has filed five

motions to compel (one directed at Carpentree [Dkt. 102]), has sent multiple “deficiency” letters

and too many emails to count, all while ignoring its own failure to comply with even the most

basic discovery obligations. With respect to the four motions at issue here, directed at ASW and

Corneliuson, not only has ASW and Corneliuson answered the multiple sets of discovery served

upon them, but at considerable effort and expense, they produced more than ten thousand pages

of documents in connection with the Mandatory Initial Discovery Pilot project and Plaintiffs’




                                                  2
    Case: 1:19-cv-02952 Document #: 158 Filed: 06/19/20 Page 3 of 13 PageID #:9188




requests. 1 ASW and Corneliuson’s initial responses are attached hereto as Exhibit A. On April

21, 2020, ASW and Corneliuson also made a first supplement to their responses to Art Akiane’s

Interrogatories and Requests for Production following three separate meet and confer conferences

that occurred in late March, 2020, in an effort to avoid court intervention. Following another meet

and confer conference in early June, ASW and Corneliuson amended their supplemental

responses to include additional answers, and made an additional document production. The

second amended responses are attached hereto as Exhibit B.

         Where ASW and Corneliuson have stood firm on certain responses despite the continued

barrage of “still not good enough” missives from Art Akiane, they have done so because they are

unable to comply with requests seeking a recitation of “every instance” a certain action was taken

over the course of more than 10 years. As noted below, Art Akiane’s insistence that Corneliuson

or ASW provide such a recitation is not only impossible, it is incredibly overbroad and in no way

proportional to the needs of this case. That is because it encompasses conduct permitted by the

parties’ written License Agreement (attached as Exhibit C) and multiple oral agreements, which

gave broad rights to ASW to display and use Akiane’s work for promotional purposes. Thus, even

if ASW could recite every time it modified Akiane’s art for promotional purposes, the request

encompasses conduct allowed by the parties’ agreements. See Zambrano v. Sparkplug Capital,

LLC, 2020WL 1847396, at 4 (N.D. Ill. 2020) (holding as overbroad a request seeking “all”

documents reflecting “any” allegation or conclusion that Plaintiff violated the law); see also, Maui

Jim, Inc. v. SmartBuy Guru Enterprises, 2018 WL 4356594 at 4 (N.D. Ill. 2018) (holding as

overbroad and vague, a request seeking “all documents that relate” to disputes); and Fields v.


1
 Art Akiane served five sets of discovery requests on ASW consisting of 18 interrogatories, 41 document requests,
and three requests to admit that each contained 100 or so separate and distinct documents. In the same vein, Art
Akiane served three sets of discovery requests on Corneliuson, consisting of 9 interrogatories, 37 document requests,
and three requests to admit that each contained 100 or so separate and distinct documents.

                                                         3
 Case: 1:19-cv-02952 Document #: 158 Filed: 06/19/20 Page 4 of 13 PageID #:9189




Wright Medical Technology, Inc., 2017 WL 3048867 at 3 (N.D. Ill. 2017) (finding a request

seeking general information for a period of thirty years overbroad and not sufficiently targeted).

Rather than relying on a litany of objections or refusing to answer, however, ASW and

Corneliuson attempted to answer the requests to the best of their abilities.

       To avoid the expense of responding to the four motions, ASW repeatedly requested that

Art Akiane withdraw the portions of its four motions directed to requests that have been

sufficiently answered, either initially or through supplements. Art Akiane has refused to do so.

Art Akiane’s motions should be denied, and ASW and Corneliuson should be deemed in

compliance with the requests. ASW should be awarded appropriate fees for responding to this

motion.

                      ASW’s Response to Art Akiane’s Interrogatories

       No. 1: Art Akiane requests that ASW “[i]dentify and describe all instances in which [it]

modified any of Art Akiane’s Works.” This request is not only overbroad and unduly burdensome,

it is not practical. The License Agreement and oral agreements between the parties gave ASW

permission to modify Akiane’s works – something it has readily admitted to doing during the

parties’ entire 10+ year relationship. (See Ex. C.) ASW simply cannot recall or identify every

instance of modification in a decade; i.e., ten years of emails, internet postings, marketing

materials, tradeshows, website displays, sales presentations, mock ups, the creation of products,

promotional materials, etc. Nevertheless, ASW has supplemented its response with previously

produced documents and recently produced supplemental documents identifying representative

examples of instances in which ASW modified Akiane’s Works. ASW has answered this

Interrogatory as best as it could, and to the extent the issue is whether ASW in fact modified

Akiane’s work, it has admitted that it did. ASW’s response should be deemed sufficient.



                                                 4
 Case: 1:19-cv-02952 Document #: 158 Filed: 06/19/20 Page 5 of 13 PageID #:9190




       No. 2: This Interrogatory requests that ASW “identify and describe all instances in which

[it] printed or directed another person or entity to print Art Akiane’s Works.” In response, per

FRCP 33(d), ASW produced a range of documents (ASW016042-16064) which shows the names

of the people and entities ASW directed to print Akiane’s works, what they printed, and the

amount they printed. Contrary to Art Akiane’s claim in its motion (see p. 5 of Dkt. 120), Digital

Color Print Center is featured prominently in the documents referenced in ASW’s responses. The

redacted entries on those pages relate to non-Akiane-related art sales of ASW that are not at issue

in this case. These documents are sufficient to respond to Interrogatory No. 2.

       No. 3: This interrogatory serves as a perfect example of Art Akiane’s hypocrisy in

connection with its position on discovery. While demanding that ASW “identify all instances in

which it sent, shared, distributed, or permitted other persons to download images of Akiane’s art

through the internet,” Art Akiane refused to provide similar information to ASW, arguing that

such a request is “overly broad and compliance would impose an undue burden because it is

disproportionate to the needs of the case.” But discovery is a two-way street and Art Akiane

should not be allowed to demand what it has refused to provide. See Johnstone v. Fox, 1986 WL

7978, at 1 (N.D. Ill. 1986) (reiterating that “discovery is a two-way street.”) Nevertheless, ASW

previously supplemented its response to this Interrogatory, and has further supplemented its

response with recently produced supplemental documents sufficient to show examples of the

broad type of conduct at issue in this request. (See Ex. B).

       No. 4: This Interrogatory is duplicative of Interrogatory No. 3, supra. As previously noted,

despite Art Akiane’s refusal to provide ASW with similar information, ASW has supplemented

its response, though the request continues to be overbroad. (See Ex. B); see also, Duncanson v.

Wine and Canvas IP Holdings LLC, 2018 WL 2723913 at 6 (S.D. Ind. 2018) (finding request



                                                 5
 Case: 1:19-cv-02952 Document #: 158 Filed: 06/19/20 Page 6 of 13 PageID #:9191




seeking “every email, text message, and Facebook post” the plaintiff has “ever participated in” in

a copyright infringement case not proportional to the needs of the case).

       No. 5: This Interrogatory requests that ASW “identify and describe all instances in which

[it] received permission to produce, reproduce, duplicate, copy, modify, or print Art Akiane’s

Works” from any Akiane entity or Kramarik family member. In response to this Interrogatory,

ASW identified several written and oral agreements between the parties permitting ASW to do

just that. Where ASW could find additional examples of the many times that Mark Kramarik was

put on notice of ASW’s displays or productions, ASW attached these instances to the Response

to Art Akiane’s Motion for Preliminary Injunction, and directed Art Akiane to those exhibits.

Furthermore, once art was approved by Art Akiane, ASW did not need permission to print or re-

print the same art. Therefore, it is unclear what additional information Art Akiane is seeking that

ASW has not already provided.

       No. 6: This Interrogatory seeks identification of all persons ASW engaged, retained,

employed, or otherwise worked with to print Akiane’s works. Since this is duplicative of

Interrogatory No. 2, ASW’s response is sufficient for the same reasons set forth in Interrogatory

No. 2, supra.

       No. 7: This Interrogatory seeks identification of all damages or other harm suffered by

ASW as a result of the misconduct alleged in ASW’s pleadings. Despite ASW’s agreement to

supplement its response to this Interrogatory during the parties’ meet and confer, Art Akiane

moved to compel anyway. ASW has since supplemented its response with additional documents.

(See Ex. B.) Moreover, this request is premature as discovery is still ongoing and ASW continues

to incur damages as a result of Art Akiane’s bad faith actions.




                                                6
 Case: 1:19-cv-02952 Document #: 158 Filed: 06/19/20 Page 7 of 13 PageID #:9192




        No. 9: This Interrogatory asks ASW to support of its tortious interference claim by

“identify[ing] each person with whom [it] had a contract, interest, or business expectancy,” which

it lost as a result of the termination of the parties’ relationship. Contrary to Art Akiane’s assertion

in this motion, in both its initial and supplemental responses, ASW specifically identified the

entities whose business ASW lost as a result of Art Akiane’s abrupt and bad faith termination of

the parties’ relationship and the tortious interference alleged against Akiane Kramarik. (See Ex.

A and B). For example, ASW identified the following: Art Akiane, Mark Kramarik and other

Kramarik family members, Carpentree, Mardel, St. Jude Shop, Munce Stores, Parable Store,

Rainbow West, as well as customers from its own website and Amazon marketplace. Thus, ASW

has sufficiently answered this Interrogatory.

        No. 10: Once again, Art Akiane misrepresents ASW’s response. Interrogatory No. 10 asks

ASW to describe in detail the factual basis for its defense of acquiescence. ASW identified with

specificity the documents which contained the factual basis for its defense of acquiescence,

namely: ASW’s Response to Art Akiane’s Motion for Temporary Restraining Order, Motion for

Preliminary Injunction, ASW’s Counterclaim, and its answer to Art Akiane’s Amended

Complaint, as well as the exhibits to these pleadings. Furthermore, ASW specifically identified

the Kramarik family members with whom it exchanged email correspondences, which

demonstrate acquiescence to ASW’s conduct, namely: Mark Kramarik, Jeanlu Kramarik, and

Delfini (Raphael) Kramarik. ASW has sufficiently answered this Interrogatory.

        No. 11: This Interrogatory asks ASW to describe in detail the factual basis for its defense

of copyright misuse. ASW’s response to this Interrogatory is sufficient because ASW provided

in detail the factual basis for its defense of copyright misuse in its Response to Art Akiane’s

Motion for Temporary Restraining Order, Motion for Preliminary Injunction, ASW’s



                                                  7
 Case: 1:19-cv-02952 Document #: 158 Filed: 06/19/20 Page 8 of 13 PageID #:9193




Counterclaim, and its answer to Art Akiane’s Amended Complaint, as well as the exhibits to these

pleadings. ASW directed Art Akiane to these documents and provided additional factual support

for this defense in its response to this Interrogatory. Thus, ASW has sufficiently answered this

Interrogatory.

       No. 12: This Interrogatory seeks the factual basis for ASW’s defense of unclean hands.

ASW sufficiently answered this Interrogatory because it directed Art Akiane to the documents

that contain the factual basis for this defense, specifically, ASW’s Response to Art Akiane’s

Motion for Temporary Restraining Order, Motion for Preliminary Injunction, ASW’s

Counterclaim, and its answer to Art Akiane’s Amended Complaint, as well as the exhibits to these

pleadings. ASW provided additional factual support for this defense in its response to this

Interrogatory. Thus, ASW has sufficiently answered this Interrogatory.

       No. 14: This Interrogatory asks ASW to “identify and describe all instances in which [it]

added [certain] text” to Akiane’s Works. ASW has responded to this Interrogatory to the best of

its ability. Given the parties’ 10+ year relationship and the fact that the entire purpose of the

relationship was to create, promote and sell products using Akiane’s works, the task of identifying

every instance in which ASW added scripture or its website address or other language to Akiane’s

works is impossible. Nevertheless, ASW has supplemented its response with both previously

produced documents and recently produced supplemental documents identifying representative

examples of instances in which quoted text were added to products created by ASW for Akiane’s

Works. To the extent that the goal was to have ASW admit that it did so under certain

circumstances, this goal was accomplished.

       No: 15: Interrogatory No. 15 asks ASW to “identify and describe all instances in which

[it] removed, cropped out, or altered text on any of Art Akiane’s Works.” Given the fact that the



                                                8
 Case: 1:19-cv-02952 Document #: 158 Filed: 06/19/20 Page 9 of 13 PageID #:9194




written license agreement and the oral agreements that arose during the parties’ 10+ year

relationship allowed ASW to modify or make derivative works for purposes of promoting

Akiane’s work, it is impossible for ASW to identify every instance in which a “text” was removed,

cropped out, or altered from Akiane’s works. As previously explained in multiple pleadings,

certain websites or social media platforms automatically “crop” pictures posted so that the art

appears as a thumbnail. Despite the unduly burdensome nature of this Interrogatory, ASW

identified the different ways in which Akiane’s signature was either enlarged or automatically

modified (all with the knowledge of the Kramarik family, who would often use the same images

on Art Akiane’s and Akiane Gallery, LLC’s websites). ASW has attempted to answer this

overbroad request, but cannot provide more detailed information than it already has.

                 ASW’s Response to Art Akiane’s Requests for Production

       No. 19: Art Akiane has withdrawn its motion to compel directed at this request.

       No. 20: Art Akiane has withdrawn its motion to compel directed at this request.

       No. 34: This request seeks documents sufficient to show all payments from ASW to

Corneliuson. ASW previously supplemented it response to this request to the best of its ability.

(See Ex. B.)

                  Corneliuson’s Response to Art Akiane’s Interrogatories

       No. 1: This Interrogatory asks Corneliuson to identify all instances in which she modified

Akiane’s works. Since this is duplicative of Interrogatory No. 1 to ASW, Cornelusion’s response

is sufficient for the same reasons set forth in ASW’s response to Art Akiane’s Interrogatory No.

1, supra. Furthermore, Corneliuson has supplemented her response to this Interrogatory with

previously produced documents and recently produced supplemental documents. (See Ex. B.)




                                               9
Case: 1:19-cv-02952 Document #: 158 Filed: 06/19/20 Page 10 of 13 PageID #:9195




       No. 2: This Interrogatory asks Corneliuson to identify and describe all instances in which

she added certain text to Akiane’s works. Since this is duplicative of Art Akiane’s Interrogatory

No. 14 to ASW, Corneliuson’s response to is sufficient for the same reasons set forth in ASW’s

response to Art Akiane’s Interrogatory No. 14, supra. Furthermore, Corneliuson has

supplemented her response to this Interrogatory with previously produced documents and recently

produced supplemental documents. (See Ex. B.)

       No. 3: This Interrogatory asks Corneliuson to identify and describe all instances in which

she removed, cropped out, or altered text on any of Art Akiane’s Works. Since this is duplicative

of Art Akiane’s Interrogatory No. 15 to ASW, Corneliuson’s response is sufficient for the same

reasons set forth in ASW’s response to Art Akiane’s Interrogatory No. 15, supra.

       No. 4: This Interrogatory seeks identification of all instances in which Corneliuson sent,

shared, distributed, or permitted other persons to download images relating to Art Akiane’s Works

through the Internet, including through social media. Since this is duplicative of Art Akiane’s

Interrogatory Nos. 3 and 4 to ASW, Corneliuson’s response is sufficient for the same reasons set

forth in ASW’s responses to Art Akiane’s Interrogatory Nos. 3 and 4, supra. Furthermore,

Corneliuson previously supplemented her response to this Interrogatory, and has further

supplemented her response with recently produced supplemental documents. (See Ex. B.)

       No. 5: This Interrogatory seeks identification of all instances in which Corneliuson printed

or directed another person or entity to print Art Akiane’s Works. Since this is duplicative of Art

Akiane’s Interrogatory Nos. 2 and 6 to ASW, Corneliuson’s response is sufficient for the same

reasons set forth in ASW’s responses to Art Akiane’s Interrogatory Nos. 2 and 6, supra.

       No. 7: Art Akiane has withdrawn its motion to compel directed at this Interrogatory.




                                               10
Case: 1:19-cv-02952 Document #: 158 Filed: 06/19/20 Page 11 of 13 PageID #:9196




       No. 8: This Interrogatory asks Corneliuson to identify and describe all instances in which

she received permission from any Akiane entity or Kramarik family member to produce,

reproduce, duplicate, copy, modify, or print Art Akiane’s Works. Since this is duplicative of Art

Akiane’s Interrogatory No. 5 to ASW, Corneliuson’s response is sufficient for the same reasons

set forth in ASW’s response to Art Akiane’s Interrogatory No. 5, supra.

       No. 9: This Interrogatory seeks identification of all damages or other harm suffered by

ASW as a result of the misconduct alleged in ASW’s pleadings. Since this is duplicative of Art

Akiane’s Interrogatory No. 7 to ASW, Corneliuson’s response is sufficient for the same reasons

set forth in ASW’s response to Art Akiane’s Interrogatory No. 7, supra. Furthermore, Corneliuson

previously supplemented her response to this Interrogatory. (See Ex. B.)

             Corneliuson’s Response to Art Akiane’s Requests for Production

       No. 19: Art Akiane has withdrawn its motion to compel directed at this request.

       No. 32: This requests seeks Corneliuson’s federal, state, and local income tax returns for

calendar years 2006 to the present. In response, Corneliuson indicated that she files joint tax

returns with her husband, who is not a party to this litigation and who does not consent to the

disclosure of personal financial information, even on an attorneys’ eyes only basis. It is unclear

the purpose of the joint returns, including those going back 14 years. Corneliuson did produce

ASW’s tax returns as well as other sensitive accounting information related to the business.

Corneliuson’s refusal to produce the personal tax returns that relate to her non-party husband’s

finances is warranted by the sensitive nature of the documents. Cornelusion’s response should be

permitted to stand.

       No. 33: This requests seeks documents sufficient to show all payments Corneliuson

received from ASW. Corneliuson previously supplemented her response to this Request and has



                                               11
Case: 1:19-cv-02952 Document #: 158 Filed: 06/19/20 Page 12 of 13 PageID #:9197




answered the request to the best of her ability. (See Ex. B.)

                                         CONCLUSION

       Therefore, ASW and Corneluison respectfully request that this Court deny Art Akiane’s

Motions to Compel, order Art Akiane to reimburse ASW and Corneliuson for their reasonable

attorney’s fees under Fed. R. Civ.P. 37(a)(5)(A) in responding to them, and grant ASW and

Corneliuson all other relief the Court deems just and proper.



 Dated: June 19, 2020                                Respectfully submitted,

                                                     /s/ Nicole N. Auerbach

                                                     Nicole N. Auerbach
                                                     Salvador Carranza
                                                     Kehinde Durowade
                                                     ELEVATENEXT LAW
                                                     218 N. Jefferson Street, Suite 300
                                                     Chicago, IL 60661
                                                     (312) 676-5469 - Telephone
                                                     (312) 676-5499 - Facsimile
                                                     nicole.auerbach@elevatenextlaw.com
                                                     salvador.carranza@elevatenextlaw.com
                                                     kehinde.durowade@elevatenextlaw.com




                                                12
Case: 1:19-cv-02952 Document #: 158 Filed: 06/19/20 Page 13 of 13 PageID #:9198




                               CERTIFICATE OF SERVICE

       I certify that on June 19, 2020, I caused a copy of the attached Consolidated Response to

Art Akiane’s Four Motions to Compel to be served upon all counsel of record via the Court’s

ECF system.

                                                   /s/ Nicole N. Auerbach
                                                   Nicole N. Auerbach




                                              13
